                Case 21-10457-LSS              Doc 99-2        Filed 03/23/21         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                        Chapter 11

    MOBITV, INC., et al.,1                                        Case No. 21-10457 (LSS)
                                                                  Jointly Administered
                           Debtors.
                                                                  Hearing Date: April 7, 2021 at 2:00 p.m. ET
                                                                  Objections Due: March 31, 2021 at 4:00 p.m.
                                                                  ET

     NOTICE OF APPLICATION OF THE OFFICIAL COMMITTEE OF UNSECURED
     CREDITORS PURSUANT TO 11 U.S.C. §§ 328(a) AND 1103(a) AND BANKRUPTCY
     RULE 2014(a) FOR AUTHORITY TO EMPLOY AND RETAIN FOX ROTHSCHILD
                LLP AS COUNSEL EFFECTIVE AS OF MARCH 18, 2021

       PLEASE TAKE NOTICE that the Official Committee of Unsecured Creditors of
MobiTV, Inc. and its affiliated Debtors has filed the Application of the Official Committee of
Unsecured Creditors Pursuant to 11 U.S.C. §§ 328(a) and 1103(a) and Bankruptcy Rule 2014(a)
for Authority to Employ and Retain Fox Rothschild LLP as Counsel Effective as of March 18, 2021
(the “Application”).

        PLEASE TAKE FURTHER NOTICE that responses or objections to the Application, if
any, are to be filed on or before March 31, 2021 at 4:00 p.m. (Prevailing Eastern Time). At the
same time, you must serve a copy of the objection or response on the undersigned attorneys.

        PLEASE TAKE FURTHER NOTICE that a hearing on the Application will be held on
April 7, 2021 at 2:00 p.m. (Prevailing Eastern Time), before The Honorable Laurie Selber
Silverstein at the United States Bankruptcy Court for the District of Delaware, 824 North Market
Street, 5th Floor, Courtroom 2, Wilmington, Delaware 19801.

    PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO RESPOND IN
ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE RELIEF
REQUESTED BY THE APPLICATION WITHOUT FURTHER NOTICE OR HEARING.




1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as
follows: MobiTV, Inc. (2422) and MobiTV Service Corporation (8357). The Debtors’ mailing address is 1900 Powell
Street, 9th Floor, Emeryville, CA 94608.
            Case 21-10457-LSS   Doc 99-2    Filed 03/23/21   Page 2 of 2




Dated: March 23, 2021               FOX ROTHSCHILD LLP


                                    /s/ Seth A. Niederman
                                    Seth A. Niederman (DE No. 4588)
                                    919 North Market Street, Suite 300
                                    Wilmington, DE 19899-2323
                                    Telephone: (302) 654-7444
                                    Facsimile: (302) 656-8920

                                    -and-

                                    Michael A. Sweet (admitted pro hac vice)
                                    345 California Street, Suite 2200
                                    San Francisco, California 94104
                                    Telephone:     (415) 364-5540
                                    Facsimile:     (415) 391-4436

                                    -and-

                                    Gordon E. Gouveia (admitted pro hac vice)
                                    321 North Clark Street, Suite 800
                                    Chicago, IL 60654
                                    Telephone: (312) 980-3849
                                    Facsimile: (312) 980-3888

                                    Proposed Counsel to the Official Committee of
                                    Unsecured Creditors




                                       2
